Order entered April 24, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01362-CR

                  DAMON DESHAWN FINLEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069342

                                    ORDER

      Before the Court is appellant’s April 24, 2020 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before June 26, 2020.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE